Per Curiam.
The defendant appeals from a final judgment of the Rutland Superior Court. The claim of error arises from the court’s use of an incorrect jury verdict form. As a result of this error, the jury returned a verdict for the defendant allowing recovery against the plaintiff. Prior to discharge or separation, the court explained its error in open court in the presence of counsel. The jury was instructed, without objection, that the only correct verdict would be in the plaintiff’s favor in an amount they found to be due and owing based upon defendant’s own admission that she owed some amount to the plaintiff. The jury again deliberated, correcting the form of verdict so that when it was reported to the court it reflected a unanimous verdict for the plaintiff in form and substance.
Clearly the error resulting in the confusion of verdict form was that of the court. Both the court and the jury took proper corrective action culminating, from all that appears in the record before us, in a proper legal verdict. No prejudice having been demonstrated, the entry is “judgment affirmed”.

Judgment affirmed.